Citation Nr: 1414664	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-21 153 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and if so, whether the reopened claim should be granted.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin rash, and if so, whether the reopened claim should be granted.




REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

When this appeal was previously before the Board in February 2012, the Board reopened the claim of entitlement to service connection for hepatitis C and denied the reopened claim on the merits.  The Board also remanded the issues of entitlement to increased evaluations for diabetes mellitus and erectile dysfunction, service connection for posttraumatic stress disorder (PTSD), and the claims to reopen the previously denied claims for service connection for hypertension and skin rash for additional development.  In a December 2012 rating decision, the RO granted service connection for PTSD effective November 17, 2006.  The case has been returned to the Board for further appellate consideration.  

The Board also notes that the Veteran filed a claim for entitlement to a total rating based on individual unemployability due to the service-connected disabilities in February 2013.  The record does not show that this claim has been adjudicated by the RO.  In addition, the Veteran alleged that he was unemployable due to his service-connected diabetes and PTSD.  Since the rating for his PTSD is not at issue in this appeal, the unemployability claim is not a component of the rating issues on appeal and the Board does not have jurisdiction over it.  See VAOGCPREC 6-96.  Therefore, the unemployability issue is referred to the originating agency for appropriate action.

In October 2013, the Veteran, through his representative, filed a motion to vacate that part of the Board's February 2012 decision that denied entitlement to service connection for hepatitis C. 

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

As indicated below, the Board has decided to vacate that part of the Board's February 2012 decision that denied entitlement to service connection for hepatitis C; the reopened claims of entitlement to service connection for hypertension and skin rash, and the claims for entitlement to an increased evaluation for diabetes mellitus and erectile dysfunction are addressed in the REMAND that follows the ORDER section of this decision.


ORDER TO VACATE

An appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013). 

The Veteran contends that he is entitled to service connection for hepatitis C as secondary to PTSD.  At the time that the Board issued the February 2012 decision denying entitlement to service connection for Hepatitis C, service connection was not in effect for PTSD.  However, subsequent to the February 2012 decision, in December 2012, the RO granted service connection for PTSD, effective November 17, 2006.  Hence, this theory of entitlement was not considered by the Board at the time of its decision.

Since the Veteran's subsequent grant of service connection for PTSD, effective November 17, 2006, was not considered in the Board's February 2012 decision, the February 2012 decision is hereby vacated so far as it pertains to the issue of entitlement to service connection for hepatitis C, and a new decision will be entered as if the February 2012 decision had never been issued.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in an October 2004 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim for service connection for hypertension.

3.  The RO denied service connection for skin rash in an October 2004 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

4.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim for service connection for skin rash.

5.  The Veteran's hepatitis C is related to his service-connected PTSD.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  New and material evidence has been received to reopen the claim for service connection for skin rash.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for hepatitis C as secondary to service-connected PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As explained below, the evidence currently of record is sufficient to substantiate the Veteran's claims to reopen and his claim for service connection for hepatitis C.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

II. Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis

The RO originally denied the Veteran's claims for service connection for hypertension and skin rash in a November 2001 rating decision.  The claim for service connection for hypertension was denied because the condition neither occurred in nor was caused by service, and the evidence failed to show compensable manifestations of hypertension within one year following discharge from service.  The claim for service connection for skin rash was denied because the available scientific and medical evidence did not support the conclusion that the condition was associated with herbicide exposure.  The Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

The RO last denied the Veteran's claims for service connection for hypertension and skin rash in an October 2004 rating decision.  The Veteran filed a timely notice of disagreement in December 2004 and the RO issued a statement of the case in February 2006; however, the Veteran did not perfect his appeal with the submission of a timely substantive appeal.  In addition, no pertinent evidence was received within the appeal period.

As noted by the Board in February 2012, the Veteran contends that his hypertension and skin disorder are due to PTSD, inter alia.  The Board observes that the Veteran was granted service connection for PTSD with an evaluation of 70 percent, effective November 17, 2006, subsequent to the October 2004 last prior final denial of the claims sought to be reopened.  This fact is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claims, the existence of a service-connected disability to form the basis of entitlement to service connection for the hypertension and skin rash claims on a secondary basis.  Further, it is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims for entitlement to service connection for hypertension and skin rash is warranted.

III.  Service Connection for Hepatitis C

The Veteran seeks service connection for hepatitis C.  He argues, inter alia, that he contracted this condition due to substance abuse as a result of his service-connected PTSD.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Generally speaking, compensation shall not be paid if the disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  However, there can be service connection for compensation purposes for a substance abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  A veteran can only prevail if able to "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

STRs document no diagnosis or complaint related to hepatitis or any other liver disorder in service.  The Veteran had no tattoos on enlistment or on separation, as shown in the respective reports of medical examination.  There is no report of any surgeries or blood transfusions during service.  The record shows substance abuse.  There is record of treatment for sexually transmitted disease (STD) in service (gonorrhea, April 1970).  The report of the separation examination dated in December 1971 reflects normal clinical evaluation and the Veteran reported that he was in good health.

Report of VA examination dated in September 1999 reflects a long history of substance abuse to include intravenous drugs while in Vietnam.  The Veteran reported that he currently used drugs to include crack, crack cocaine, heroin, and anything he can acquire.  He denied current intravenous drug use.

The record shows the Veteran was first diagnosed with hepatitis C by VA in December 2000.  Subsequently dated medical records document the progress and treatment of chronic hepatitis C infection.  VA treatment records show that the Veteran participated in the substance abuse treatment program (SATP).

On VA examination in May 2007, the Veteran reported that he believed he contracted hepatitis C while stationed abroad in service from prostitutes.  He denied any previous intravenous drug use and blood transfusions.  Lab tests confirmed the presence of hepatitis C.  The examiner noted that the Veteran's urinalysis was positive for cocaine in February 2006.  In an addendum to this examination report, the examiner reported that a review of the relevant literature shows that, although the hepatitis C infection can be transmitted sexually, that rarely happens; therefore, the examiner opined that it was less than a 50 percent probability that the Veteran contracted hepatitis C from sex with prostitutes in service.

During a December 2009 VA PTSD examination, the Veteran reported that he snorted cocaine twice per week.  The Axis I diagnoses included PTSD, cocaine abuse, alcohol dependency, and cannabis abuse, which appeared to be in remission.  The examiner noted that the Veteran had endorsed moderate to considerable substance abuse associated with PTSD.

On VA examination in March 2010, the Veteran reported recent drug use, snorting cocaine and drinking alcohol.  It was noted that the Veteran was treated for gonorrhea in service and admitted to multiple Vietnamese sex partners.  He further admitted to intravenous drug use from 1970 to 1976.  He denied any known blood transfusions.  The examiner noted that there was a positive cocaine specimen on urinalysis from February 2010.  The examiner opined that it was less likely than not that the Veteran acquired the hepatitis C infection from sexual contact in the military because it is well known that hepatitis C is much more likely to be transmitted through intravenous drug use or other body fluid transmission, including snorting cocaine through shared straws, compared to true sexual contact.  

After a careful review of the evidence the Board finds that entitlement to service connection for hepatitis C, as secondary to service-connected PTSD, is warranted here.  

The Veteran has been diagnosed with hepatitis C since December 2000.  He has reported a history of intravenous and intranasal drug use.  Additionally, the March 2010 VA examiner opined that hepatitis C was likely to be transmitted through intravenous drug use or other body fluid transmission, including snorting cocaine through shared straws.  Further, the December 2009 VA examiner related the Veteran's substance abuse to the service-connected PTSD.  The Board finds that these VA examiner's opinions express support for the proposition that the Veteran's hepatitis C is related to the service-connected PTSD.  There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hepatitis C is warranted.  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

As new and material evidence has been received, reopening of the claim for entitlement to service connection for hypertension is granted.

As new and material evidence has been received, reopening of the claim for entitlement to service connection for skin rash is granted.

Service connection for hepatitis C, as secondary to PTSD, is granted.


REMAND

The Board has determined that additional development is required before the claims for service connection for hypertension and skin rash and the claims for higher increased evaluations for diabetes mellitus and erectile dysfunction are decided.

In the present case, the evidence reveals that the Veteran has been treated for skin rash on the arms, chest, neck, and genitals, diagnosed as eczema, and on the hands and fingers, diagnosed as atopic dermatitis.  The Veteran has alleged that his claimed rash disability is due to Agent Orange exposure during service while serving in the Republic of Vietnam.  He also contends that a current skin rash is secondary to the service-connected PTSD.  In this regard, a December 2012 rating decision awarded service connection for PTSD.  Because the Veteran's service personnel records indicate that he had service in the Republic of Vietnam from September 1969 to September 1970, his exposure to herbicides is presumed.  38 C.F.R. § 3.307 (a)(6)(iii). 

The Board notes that VA is obliged provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the etiology of any skin rash present during the period of the claim.

With regard to the Veteran's claim for service connection for hypertension, VA treatment records show that he was diagnosed with hypertension in September 2000.  The Veteran claims that his currently diagnosed hypertension is due to Agent Orange exposure during service while serving in the Republic of Vietnam, or is secondary to the service-connected PTSD.  

Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the etiology of the Veteran's current hypertension.

Additionally, the Board notes that the Veteran was most recently afforded a VA examination to determine the current degree of severity of his diabetes mellitus and erectile dysfunction in December 2009.  Since a remand of this case is required to obtain outstanding pertinent records, the Veteran should be afforded a VA examination to determine the current degree of severity of his diabetes mellitus and erectile dysfunction while this case is in remand status.

Prior to any examination, all outstanding, pertinent medical records should be obtained.  The Board notes that in correspondence dated in February and October 2013 , the Veteran indicated that additional pertinent treatment records were available from the Wm. Jennings Bryan Dorn VA Medical Center (VAMC) in Columbia, South Carolina.  The most recent VA treatment records contained in the claims files or electronic files are dated in August 2012.  Accordingly, further development to obtain those records is required.

Finally, the Board notes that the Veteran has not been provided with notice of how to establish entitlement to service connection on a secondary basis.  Corrective notice should be provided by the RO/Appeals Management Center (AMC) on remand.

Accordingly, this case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC must provide the Veteran and his representative all required notice in response to the claims for service connection for hypertension and a skin rash on a secondary basis. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any VA treatment records from the Wm. Jennings Bryan Dorn VAMC for the period since August 2012 .  

3.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to assess the etiology of the Veteran's hypertension.  The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

In considering the record, the examiner is advised that the Veteran's Agent Orange exposure has been conceded by the Board, and must be accepted as fact. 

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion with respect to the Veteran's hypertension as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, to include exposure to Agent Orange therein.  If not etiologically related to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that the hypertension was caused or permanently worsened by the Veteran's PTSD.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why. 

4.  The RO or the AMC also should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to assess the etiology of any skin rash present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report. 

In considering the record, the examiner is advised that the Veteran's Agent Orange exposure has been conceded by the Board, and must be accepted as fact. 

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion with respect to each skin rash disorder present during the period of this claim as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, to include exposure to Agent Orange therein.  If not etiologically related to the Veteran's active service, the examiner should provide an opinion with respect to each skin rash disorder present during the period of this claim as to whether it is at least as likely as not (50 percent or more probable) that the disorder was caused or permanently worsened by the Veteran's PTSD.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.   

5.  The RO or the AMC also should arrange for the Veteran to be afforded a VA examination to determine the current degree of severity of his diabetes mellitus and erectile dysfunction.  The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims files should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

6.  The RO or the AMC should also undertake any other development it determines to be warranted. 

7.  Then, the RO or the AMC should again review the record and re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
 
No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


